 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalter N. Yoder & Sons, Inc. and Sheet MetalWorkers International Association, Local Union100. Case 5-CA-1430615 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 29 November 1982 Administrative LawJudge Sidney J. Barban issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing togive the Union 14 items of information requested inthe Union's 25 March 1982 letter concerning theRespondent's relationship and dealing with Poto-mac so that the Union could determine whetherthe Respondent might be conducting a "double-breasted" operation. As the judge noted, however,I In sec. I,b, par. 5 of his decision, the judge inadvertently stated that,on 19 April 1982, union business agent Drake met with Walter N. Yoder,the Respondent's president, and with the shop steward for Local 102 atthe Respondent's premises. The record indicates that on that date Drakemet with John W. Yoder, the Respondent's secretary/treasurer, and withArtie Dolly, the shop steward for Local 100. We hereby correct theseerrors.The judge, in finding that the Respondent "had information justifying agood faith conclusion that the Respondent might be conducting a double-breasted operation," noted that the Union had received information froman agent in Cumberland, Maryland, that the Respondent was operatingPotomac Metal and Supply, Inc. (Potomac), that Potomac was the samecompany as the Respondent, and that employees of the Respondent wereoperating equipment at Potomac's facilities. We note that similar informa-tion was provided to the Union by Brad Whetstone and Emmit Heiple,the Union's former business managers; by John Goldsworthy, the Union'sformer president; by Artie Dolly, the Union's shop steward at the Re-spondent; and by Billy Hunter, the Respondent's superintendent and amember of the Union. The Union thus formed its belief that the Respond-ent might be conducting a double-breasted operation after receiving allthis information and securing reports from the Maryland State Depart-ment of Assessments and Taxation showing marked similarities in bothcompanies' officers, directors, and business purposes.2 A "double-breasted" operation is one in which a contractor operatestwo companies, one unionized and the other nonunionized. Depending onhow the companies are structured and operated, each may be a separatecorporation or else both may be so interrelated that they constitute asingle employer or one may be the alter ego of the other. A collective-bargaining contract signed by one of the companies would not bind theother if each were a separate corporation, but would bind the other ifboth constituted a single employer and the employees of both companiesconstitute a single appropriate bargaining unit or the nonsignatory com-pany is an alter ego of the signatory company. Associated General Con-tractors of California, 242 NLRB 891, 892 fn. 5 (1979), enfd. as modified633 F.2d 766 (9th Cir. 1980), cert. denied 452 U.S. 915 (1981); BurgessConstruction, 227 NLRB 765, 770-771, 773-774 (1977), enfd. 596 F.2d 378270 NLRB No. 104the Respondent provided the information requestedin item 5 and in the first part of item 6 in a letterdated April 1982 the Respondent sent to theUnion.3While the judge also noted that the Re-spondent "may have later, orally, answered an-other [item 10]," the evidence establishes that theRespondent fully answered item 10 at a 19 April1982 meeting between the Respondent and theUnion.4We shall accordingly issue new conclu-sions of law, an amended remedy, and a new Orderand notice to employees reflecting that the Re-spondent did provide the information the Union re-quested in items 5 and 10 and the first part of item6 in its 25 March 1982 letter, and is required toprovide only the remaining items of informationthe Union requested in that letter.5CONCLUSIONS OF LAWBy refusing to give the Union the information re-quested by items I through 4, 7 through 9, 11through 14, and the second part of item 6 of theUnion's letter to the Respondent dated 25 March1982, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.(9th Cir. 1979), cert. denied, 444 U.S. 940 (1979); George C. Shearer Ex-hibitors Delivery Service, 262 NLRB 622, 623-624 (1982), enfd. mem. 114LRRM 2976 (3d Cir. 1983).3 In fact, the complaint alleged, and the answer admits that the Re-spondent answered item 5 and the first part of item 6 in its 5 April 1982letter.4 On 19 April 1982 John W. Yoder spent several hours explaining toRichard Drake how the type of business engaged in by the Respondentwas different from that of Potomac. In essence, Yoder stated that thesheet metal work performed by the Respondent, a multiple craft con-struction firm, consisted of heating, ventilating, and air-conditioningwork, while Potomac, a manufacturing firm, fabricated water screens,waste treatment equipment, and related items. Yoder further asserted thatPotomac used a gauge of metal in its operations that was outside of theUnion's jurisdiction.s In affirming the judge's decision, Chairman Dotson and MemberDennis do not rely on any implication in Associated General Contractors ofCalifornia, supra, 242 NLRB at 893; and Leonard B. Hebert, Jr., & Co.,259 NLRB 881, 886 (1981), enfd. 696 F.2d 1120 (5th Cir. 1983), cert.denied 114 LRRM 2567, 104 S.Ct. 76 (1983), that the information theUnion sought in this case would be presumptively relevant because it en-ables the Union to evaluate whether Potomac's operations are so interre-lated with the Respondent's operations that Potomac's employees shouldbe included in the same bargaining unit. Instead, they find that a unionmust demonstrate reasonable or probable relevance whenever the re-quested information ostensibly relates to employees outside the represent-ed bargaining unit even though the information may show ultimately thatthe employees are part of the bargaining unit because of the existence ofa single employer or an alter ego relationship.Member Zimmerman does not find that Associated General Contractorsand Leonard B. Hebert, Jr., imply that the information the Union soughthere is presumptively relevant without the Union first having to demon-strate its relevance. To the contrary, both cases make clear that a unionmust establish a good-faith belief that employees may have been excludedimproperly from the bargaining unit in order to demonstrate the "reason-able or probable relevance" of the information requested. See Leonard B.Hebert, Jr. at 884-886.652 WALTER N. YODER & SONSAMENDED REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, and to furnish the Union inwriting the information requested by items 1through 4, 7 through 9, 11 through 14, and thesecond part of item 6 of the Union's letter to theRespondent dated 25 March 1982.ORDERThe National Labor Relations Board orders thatthe Respondent, Walter N. Yoder & Sons, Inc.,Cumberland, Maryland, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with SheetMetal Workers International Association, LocalUnion 100 as the exclusive bargaining representa-tive of the employees in the following appropriateunit, by refusing to furnish the Union the informa-tion requested by items 1 through 4, 7 through 9,11 through 14, and the second part of item 6 of theUnion's letter to the Respondent dated 25 March1982:All employees of Walter N. Yoder & Sons,Inc. engaged in but not limited to the (a) man-ufacture, fabrication, assembling, handling,erection, installation, dismantling, conditioning,adjustment, alteration, repairing and servicingof all ferrous or nonferrous metal work and allother materials used in lieu thereof and of allair-veyor systems and air handling systems re-gardless of material used including the settingof all equipment and all reinforcements in con-nection therewith (b) all lagging over insula-tion and all duct lining; (c) testing and balanc-ing of all air-handling equipment and ductwork; (d) the preparation of all shop and fieldsketches used in fabrication and erection, in-cluding those taken from original architecturaland engineering drawings or sketches, and (e)all other work included in the jurisdictionalclaims of Sheet Metal Workers' InternationalAssociation.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, furnish to the Union in writingthe information requested by items 1 through 4, 7through 9, 11 through 14, and the second part ofitem 6 of the Union's letter to the Respondentdated 25 March 1982.(b) Post at its facility in Cumberland, Maryland,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withSheet Metal Workers International Association,Local Union 100 as the exclusive bargaining repre-sentative of our employees in the following appro-priate unit, by refusing to furnish the Union thoseitems of information requested in its 25 March 1982letter not previously furnished by us:All employees of Walter N. Yoder & Sons,Inc. engaged in but not limited to the (a) man-ufacture, fabrication, assembling, handling,erection, installation, dismantling, conditioning,adjustment, alteration, repairing and servicingof all ferrous or nonferrous metal work and allother materials used in lieu thereof and of allair-veyor systems and air handling systems re-gardless of material used including the settingof all equipment and all reinforcements in con-nection therewith (b) all lagging over insula-tion and all duct lining; (c) testing and balanc-ing of all air-handling equipment and ductwork; (d) the preparation of all shop and fieldsketches used in fabrication and erection, in-cluding those taken from original architecturaland engineering drawings or sketches, and (e)653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall other work included in the jurisdictionalclaims of Sheet Metal Workers' InternationalAssociation.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Union the in-formation requested in its 25 March 1982 letter, notpreviously furnished by us, that is relevant andnecessary to its role as the exclusive bargainingrepresentative of our employees in the bargainingunit.WALTER N. YODER & SONS, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge. Thismatter was heard at Baltimore, Maryland, on September17, 1982 (all dates herein are in 1982, unless otherwisenoted), on a complaint issued on June 16, as amended,based on a charge filed by the above-named ChargingParty on April 30. The complaint alleges that the Re-spondent violated Section 8(a)(1) and (5) of the NationalLabor Relations Act (the Act), by failing and refusing tofurnish the Union with certain information requested bythe Union on or about March 25, which information isalleged to be necessary for and relevant to the Union'sperformance of its function as the exclusive collective-bargaining representative of Respondent's employees inan appropriate unit. The answer denies the unfair laborpractices alleged, but admits allegations of the complaintsufficient to justify the assertion of jurisdiction under theBoard's current standards (Respondent, with an officeand place of business at Cumberland, Maryland, whileengaged in various phases of construction, including thefabrication and installation of sheet metal work, in arecent annual period provided services valued in excessof $50,000 directly to points located outside the State ofMaryland), and to support a finding that the above-named Charging Party is a labor organization within themeaning of the Act.Upon the entire record in this case,' from observationof the witnesses, and after due consideration of the brieffiled by the Respondent and argument made at the hear-ing, I make the followingFINDINGS AND CONCLUSIONSI. THE FACTSA. IntroductionThe business involved in this proceeding was begun byWalter Yoder in 1945. Respondent was incorporated in1957. Walter Yoder and Respondent have recognized theI The motions of the General Counsel and of Respondent to correctthe transcript are granted.Union, or its predecessor locals2since 1954 as the collec-tive-bargaining representative of the sheet metal workersemployed by Walter Yoder and Respondent.3B. The Requests for InformationIn mid-1981, Richard Drake, then business agent ofLocal 102 and now president and business agent of Local100, received information from an agent of the Union inCumberland, where Respondent is located, that Re-spondent was "operating another company," that "it wasthe same as [Respondent], and that Respondent's employ-ees, union members, had been used to operate equipmentat the second company, Potomac Metal and Supply Inc.(herein Potomac), which was not complying with theUnion contract then in effect. Drake thereupon securedfrom the Maryland State Department of Assessments andTaxation reports filed by Respondent and Potomacwhich revealed that Respondent was incorporated Octo-ber 1, 1957; engaged in the business of plumbing andheating; located on Rt. 6, McMullen Highway,Alleghany County; with Walter N. Yoder as presidentand John W. Yoder as secretary and treasurer, and withWalter N. Yoder, John W. Yoder, and Harold Hammondas directors; and that Potomac was incorporated April 1,1970; engaged in the business of plumbing-sheet metal;4located at Oldtown Road Mexico Farms in AlleghanyCounty; with the same officers and directors as Respond-ent.On March 25, Drake wrote Respondent, in pertinentpart, as follows:In order to enable Sheet Metal Workers' Local 102to fully apply and enforce the terms of its collectivebargaining agreement with Walter A. [sic) Yoderand Sons, Inc., and to serve in its capacity as bar-gaining agent of the sheet metal workers employed2 It appears that originally the bargaining agreement between the par-ties was administered by Local 447, which is no longer in existence. Itwas succeeded by Local 102 which on or about April I became mergedinto Local 100 which is recognized as the successor to Local 102. TheseLocals will be referred to herein without distinction as "the Union."I The only bargaining agreement put in evidence to which the Unionand Respondent are parties by its terms runs from May 1, 1982, throughApril 30, 1984. This agreement, which was negotiated for Respondent bya multiemployer association (Western Maryland Mechanical ContractorsAssn.) "covers the rates of pay, and conditions of employment of all em-ployees of the [Respondent] engaged in ...the (a) manufacture, fabrica-tion, assembling, handling, erection, installation, dismantling, condition-ing, adjustment, alteration, repairing and servicing of all ferrous of non-ferrous metal work and all other materials used in lieu thereof and of allair-veyor systems and air handling systems regardless of material used in-cluding the setting of all equipment and all reinforcements in connectiontherewith (b) all lagging over insulation and all duct lining; (c) testingand balancing of all air-handling euipment [sic] and duct work; (d) thepreparation of all shop and field sketches used in fabrication and erection,including those taken from original architectural and engineering draw-ings or sketches, and (e) all other work included in the jurisdictionalclaims of Sheet Metals Workers' International Association." I find thathis constitutes an appropriate unit for the purposes of collective bargain-ing within the meaning of the Act. On the record as a whole, and in theabsence of any indication to the contrary, I infer and find that the aboveis the description of the unit for which Respondent recognized and con-tracted with the Union and its predecessor at all times material to thisproceeding in 1981 and 1982.4 Drake testified, without contradiction, that in the industry these twodescriptions are considered to be "relatively" the same business.654 WALTER N. YODER & SONSby your firm, we are requesting that you providethe following information concerning a possibleconnection between Walter A. [sic] Yoder andSons, Inc. [Yoder] and a firm known as PotomacMetal and Supply, Inc. [Potomac]. We assure youthat this information is sought solely to enable us toapply and enforce the terms of our collective bar-gaining agreement with you .... We seek only toensure that all employees represented by Local 102have their terms and conditions of employmentgoverned by our current collective bragainingagreement.Please provide the following information.1. State whether any officer or director of Yoderoccupies any position as officer, director or em-ployee of the Potomac company.2. State whether any shareholders of stock in Yoderserve as shareholders of Potomac or hold oroccupy any position as officer or employee of Po-tomac.3. State whether any officer or director of Yoderowns stock in Potomac and, if so, what percent-age of stock is so owned by that individual.4. State whether any supervisor employed by Yoderhas served or currently serves as supervisor ofemployees of Potomac.5. State whether Potomac has subcontracted anywork from Yoder within the trade and territorialjurisdiction of Local 102.6. State whether any contracts between Yoder andany other contractor have been assigned to thePotomac. Also state whether any contracts be-tween the Potomac and any other contractor havebeen assigned to Yoder.7. State whether any employee of Yoder has beenemployed by the Potomac and state the terms ofsuch employment.8. State whether any equipment, material, suppliesor vehicles have been exchanged by and betweenYoder and Potomac. State the rate for compensa-tion for any such exchange of material, equipment,etc.9. What customers of Potomac are now or were for-merly customers of Yoder?10. State the difference, if any, in the type of busi-ness engaged in by Potomac and Yoder.11I. What services, including clerical, administrative,bookkeeping, engineering, estimating, or otherservices are performed for Potomac by or atYoder?12. What insurance or other benefits are shared incommon by employees of Yoder and the employ-ees of Potomac?13. What skills do the employees of Potomac possessthat employees of Yoder possess?14. Please list all former employees of Yoder thatare now employed by Potomac and their titles.Again, we assure that this information is soughtsolely to enable Local 102 to apply the terms of itscurrent collective bargaining agreement with Yoderand for no other reason.By letter dated April 5, Respondent replied to Drake'srequests for information, insisting that Respondent hadcomplied with and continued to observe the terms of thebargaining agreement, that all employees represented bythe Local "have their terms and conditions of employ-ment governed by our current collective bargainingagreement," and suggesting that Drake talk to unionmembers at Respondent, who Respondent was "sure willinform you that there has been no violations of the Col-lective Bargaining Agreement." Respondent advised thatin response to Item 5 of the letter, Potomac "has notsubcontracted any work from [Respondent] within thetrade and territorial jurisdiction of Local 102," and withregard to Item 6, no contracts between Yoder and anyother contractor have been assigned to [Potomac] withinyour trade and territorial jurisdiction." Respondent de-clined to provide any further information requested inas-much as, Respondent stated, "we are not aware of anyviolation of, or possible grievance under, our collective-bargaining agreement," and because the Union's letter al-legedly "has not identified any need for, or relevancy of,the requested information." "Accordingly," Respondentasserted, "we do not believe that the information soughtis necessary or appropriate to your performance of a roleas collective-bargaining agent, and disagree with yourconclusion that you are entitled to all of this informationunder the National Labor Relations Act."Even prior to this exchange of letters, on March 22,Drake, at the inception of bargaining with WesternMaryland Mechanical Contractors Association for a bar-gaining agreement to succeed the agreement expiringApril 30, asserted that Local 102 was claiming that Poto-mac was an alter ego of Respondent and as such wouldbe bound by any agreement reached.On April 19, Drake met with Walter N. Yoder, presi-dent of Respondent, other members of management, andwith the shop steward for Local 102, at Respondent'spremises. Yoder sought to persuade Drake to drop hisclaim that the Union's agreement with Respondent cov-ered the operations of Potomac, arguing that the twowere in different businesses, and that Potomac handled agauge of metal that was outside the Union's jurisdiction.Yoder asserted that Respondent was engaged in princi-pally, if not entirely, in field construction, while Poto-mac, while had originally engaged in field construction,no longer did so, but was engaged in manufacture ofmetal forms and similar shop work. Drake disputedYoder's claim that the work done by Potomac lay out-side the Union's jurisdiction. At this meeting, there wasconsiderable discussion of Respondent's action in sendingits employees represented by the Union to Potomac'spremises to work on some sheet metal belonging to Re-spondent. Yoder contended that Respondent, though ithad similar equipment, did not have the heavier equip-ment required to bend the material involved. Potomachas such equipment, but Yoder explained that the sheetmetal to be bent was extremely expensive, and he did nottrust the skill of Potomac employees to do the job. Forthis reason Respondent's employees were sent to do the-655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork. Yoder explained that if it were not for Potomac,Respondent would have had to send the material be bebent to some other shop, perhaps a considerable distanceaway. It appears that after this incident, the union agentin Cumberland had ruled that Respondent's employeescould not work at Potomac's shop. Yoder argued thatthis worked to the disadvantage of union members em-ployed by Respondent. Drake agreed to rescind the rule.So far as the record shows, the Union has received nofurther response from Respondent to its request for infor-mation.Analysis and ConclusionsIt is well settled that under Section 8(a)(5) of the Acta union which has the responsibility of representing em-ployees for the purposes of collective bargaining is enti-tled to request and obtain information from the employerif there is a probability that such data is relevant and willbe of use to the union in fulfilling its statutory duties andresponsibilities in representing such employees. In par-ticular, where the employer, party to a collective-bar-gaining agreement, appears to be conducting a nonunion"double breasted" operation,S the union party to thatagreement is entitled to information from the employeras to the nature of and relationship between the two op-erations which may reasonably be relevant and useful tothe union representing the employees in negotiatingterms and conditions of employment with the employer,or administering and enforcing the collective-bargainingagreement. See, e.g., Associated General Contractors ofCalifornia, supra, Leonard B. Hebert, Jr. & Co., 259NLRB 881 (1981); Doubarn Sheet Metal, Inc., 243 NLRB821 (1979).In the present case, the president of the Union, basedon reports from an agent of the Union on the scene,8andfrom reports filed with the Maryland Department of As-sessments and Taxation by the Respondent and a secondemployer indicating that Respondent was conducting a"double-breasted" operation, which was not in compli-ance with the bargaining agreement between Respondentand the Union, requested that Respondent answer 14questions concerning Respondent's relationship with thesecond employer. Respondent answered two of the ques-tions (items 5 and 6), but declined to answer any of theothers, though it may have later, orally, answered an-other (Item 10).Though Respondent admits that the questions asked ofRespondent here are "obviously similar to the questionss As stated by the Board in Associated General Contractors of California,242 NLRB 891 fn. 5 (1979), "The term 'double-breasted' is used to de-scribe contractors who operate two companies, one unionized and theother nonunionized or open-shop. Depending on the underlying facts andcircumstances of each case, the employees of both constituent companiesmay be held to constitute a single appropriate bargaining unit or the em-ployees of each may be held to form separate units. In the former case,the collective-bargaining agreement covering the employees of the union-ized firm may be held to cover the employees of the nonunion firm aswell; or the employer may be ordered to bargain on behalf of both firmswith the union which had represented the unionized portion of such adouble-breasted operation."a Respondent argues that since these reports were "hearsay." they are"probative of nothing." This misses the point. Testimony concerningthese reports was received not for the truth of their content, but to dem-onstrate the basis on which the Union acted in this matter.asked in Doubarn and Hebert," it is nevertheless claimedthat it has not been shown that the information sought isrelevant to a "bona fide" interest of the Union. In par-ticular, Respondent asserts that since the Union insiststhat it was seeking information from Respondent here"solely" for the purpose of enforcing its agreement thenin effect between the Union and Respondent, and sincethat specific contract was not put into evidence, "there isno basis for concluding that the Union had a bona fideconcern about a contract violation," arguing that with-out that contract, "there is no possible record basis forconcluding that the Union could have believed that con-tract could have been violated.However, Respondent misapprehends the state of therecord here. There is no question but, at the times mate-rial, Respondent and the Union were parties to a bar-gaining agreement covering the terms and conditions ofsheet metal workers. The Union had information justify-ing a good-faith conclusion that Respondent might beconducting a double-breasted operation. And there is nodispute that the second company (Potomac) was not ap-plying the terms and conditions of the bargaining agree-ment to its sheet metal workers.7If Respondent and Po-tomac were found to be a single employer (or alteregos), Respondent might well be required to apply theterms of the bargaining agreement to the sheet metalworkers employed by Potomac. See AGC of Calif., suprafn. 5.On the basis of the above and the record as a whole, Ifind that there is a substantial probability that the infor-mation which the Union requested from Respondent willbe relevant and of use to the Union in fulfilling its statu-tory responsibility in representing the employees in theappropriate unit, and in administering and enforcing itscollective-bargaining contract with Respondent, and that,therefore, Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing and failing to provide to the Unionthe information requested.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The bargaining unit set forth in footnote 3 herein-above is a unit appropriate for collective bargainingwithin the meaning of Section 9(a) of the Act.4. At all times material to this proceeding the Unionwas and continues to be the exclusive representative ofthe employees in the aforesaid appropriate unit for the7 At the hearing, though apparently not referred to in the brief, JohnW. Yoder, an officer of Respondent and Potomac, seemed to indicatethat the employees of the two companies performed different functions,Respondent being engaged in construction primarily, and Potomac inmanufacture or fabrication of sheet metal products. However, whetherRespondent's bargaining agreement covered functions performed by Po-tomac's employees is not an issue to be decided here. We are concernedonly with whether the Union is entitled to information which will enableto it decide if it should seek a remedy for the failure to apply the agree-ment to the Potomac employees. See NLRB v. Acme Industrial Co., 385U.S. 432 (1967).656 WALTER N. YODER & SONSpurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. Respondent, by failing and refusing to give theUnion information requested in the Union's letter to theRespondent dated March 25, 1982, with reference to Re-spondent's relationships and dealings with PotomasMetal and Supply, Inc. violated Section 8(aX5) and (1) ofthe Act.THE REMEDYIt having been found that the Respondent violated theAct by its refusal and failure to supply the Union withcertain information requested in the Union's letter ofMarch 25, 1982, which information is relevant and neces-sary to the Union's obligation to represent the employeesin the contractual bargaining unit, it will be recommend-ed that the Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepurposes of the Act.[Recommended Order omitted from publication.]657